

UNCONDITIONAL CONTINUING GUARANTY


This UNCONDITIONAL CONTINUING GUARANTY (“Guaranty”) is executed as of October 3,
2008, by DETENTION CONTRACTING GROUP, LTD., a Texas limited partnership, ISI
DETENTION CONTRACTING GROUP, INC., a Texas corporation, ISI DETENTION
CONTRACTING GROUP, INC., a California corporation, ISI DETENTION CONTRACTING
GROUP, INC., a New Mexico corporation, ISI DETENTION SYSTEMS, INC., a Texas
corporation, ISI SYSTEMS, LTD., a Texas limited partnership, METROPLEX CONTROL
SYSTEMS, INC., a Texas corporation, ISI CONTROLS, LTD., a Texas limited
partnership, METROPLEX COMMERCIAL FIRE AND SECURITY ALARMS, INC., a Texas
corporation, MCFSA, LTD., a Texas limited partnership, COM-TEC SECURITY, LLC, a
Wisconsin limited liability company, and COM-TEC CALIFORNIA LIMITED PARTNERSHIP,
a Wisconsin limited partnership (each a “Guarantor” and collectively, the
“Guarantors”), for the benefit of THE PRIVATEBANK AND TRUST COMPANY, an Illinois
banking corporation (“Bank”).
 
R E C I T A L S


A. ISI Security Group, Inc., a Delaware corporation (“Borrower”) and Bank have
entered into that certain Loan and Security Agreement of even date herewith (the
“Loan Agreement”), pursuant to which the Bank has agreed to make two (2)
revolving loans and a term loan in the original aggregate amount of twenty-five
million and no/100 dollars ($25,000,000.00) (the “Loans”). All capitalized terms
used herein but not defined herein shall have the meanings ascribed to them in
the Loan Agreement.
 
B. The Bank is not willing to make the Loans, or otherwise extend credit, to
Borrower unless the Guarantors unconditionally guaranty payment and performance
to Bank of the Obligations; and
 
C. Each Guarantor is a subsidiary or affiliate of the Borrower, and the
Guarantors will directly benefit from the Bank making the Loans to Borrower.
 
NOW THEREFORE, as an inducement to the Bank to make the Loans to Borrower, and
for other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, each Guarantor agrees with Bank, as follows:
 
A G R E E M E N T:


Section 1. GUARANTY OF OBLIGATIONS.
 
Each Guarantor hereby absolutely, irrevocably and unconditionally guarantees to
Bank the payment and performance of the obligations, as defined in the Loan
Agreement (the “Obligations”), as and when the same shall be due and payable,
whether by lapse of time, by acceleration of maturity or otherwise. Each
Guarantor hereby absolutely, irrevocably and unconditionally covenants and
agrees that it is liable, jointly and severally, for the Obligations as a
primary obligor, and that each Guarantor shall fully perform each and every term
and provision hereof. This Guaranty is a guaranty of payment and not of
collection only. Bank shall not be required to exhaust any right or remedy or
take any action against Borrower or any other person or entity or any
collateral. Each Guarantor agrees that, as between each Guarantor and Bank, the
Obligations may be declared to be due and payable for the purposes of this
Guaranty notwithstanding any stay, injunction or other prohibition which may
prevent, delay or vitiate any declaration as regards Borrower and that in the
event of a declaration or attempted declaration, the Obligations shall
immediately become due and payable by Guarantors for the purposes of this
Guaranty.


--------------------------------------------------------------------------------


 
Section 2. GUARANTY ABSOLUTE.
 
Each Guarantor guarantees that the Obligations shall be paid strictly in
accordance with the terms of the Loan Documents. The liability of the Guarantors
under this Guaranty is absolute and unconditional irrespective of: (a) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Obligations, or any other amendment or waiver of or any consent to
departure from any of the terms of any Loan Document, including any increase or
decrease in the rate of interest thereon; (b) any release or amendment or waiver
of, or consent to departure from, or failure to act by Bank with respect to, any
other guaranty or support document, or any exchange, release or non-perfection
of, or failure to act by Bank with respect to, any Collateral, for all or any of
the Obligations; (c) any present or future law, regulation or order of any
jurisdiction (whether of right or in fact) or of any agency thereof purporting
to reduce, amend, restructure or otherwise affect any term of the Obligations or
any Loan Document; (d) any change in the corporate existence, structure, or
ownership of Borrower; (e) without being limited by the foregoing, any lack of
validity or enforceability of any Loan Document; and (f) any other setoff,
recoupment, defense or counterclaim whatsoever (in any case, whether based on
contract, tort or any other theory) with respect to the Loan Documents or the
transactions contemplated thereby which might constitute a legal or equitable
defense available to, or discharge of, Borrower or a Guarantor.
 
Section 3. GUARANTY IRREVOCABLE.
 
This Guaranty is a continuing guaranty of the payment of all Obligations now or
hereafter existing and shall remain in full force and effect until payment in
full of all Obligations and other amounts payable under this Guaranty and until
the Loan Documents are no longer in effect.
 
Section 4. REINSTATEMENT.
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Bank on the insolvency, bankruptcy or
reorganization of Borrower or otherwise, all as though the payment had not been
made, whether or not Bank is in possession of the Guaranty.
 
Section 5. SUBROGATION.
 
Guarantors shall not exercise any rights which they may acquire by way of
subrogation, by any payment made under this Guaranty or otherwise, until all the
Obligations have been paid in full and the Loan Documents are no longer in
effect. If any amount is paid to any Guarantor on account of subrogation rights
under this Guaranty at any time when all the Obligations have not been paid in
full, the amount shall be held in trust for the benefit of the Bank and shall be
promptly paid to Bank to be credited and applied to the Obligations, whether
matured or unmatured or absolute or contingent, in accordance with the terms of
the Loan Documents. If Guarantors make payment to Bank of all or any part of the
Obligations and all the Obligations are paid in full and the Loan Documents are
no longer in effect, Bank shall, at any Guarantor's request, execute and deliver
to Guarantors appropriate documents, without recourse and without representation
or warranty, necessary to evidence the transfer by subrogation to Guarantors of
the interest in the Obligations resulting from the payment.

2

--------------------------------------------------------------------------------


 
Section 6. SUBORDINATION.
 
Without limiting Bank’s rights under any other agreement, any liabilities owed
by Borrower to any Guarantor in connection with any extension of credit or
financial accommodation by any Guarantor to or for the account of Borrower,
including but not limited to interest accruing at the agreed contract rate after
the commencement of a bankruptcy or similar proceeding, are hereby subordinated
to the Obligations, and such liabilities of Borrower to Guarantors, if Bank so
requests, shall be collected, enforced and received by a Guarantor as trustee
for the Bank and shall be paid over to Bank on account of the Obligations but
without reducing or affecting in any manner the liability of Guarantors under
the other provisions of this Guaranty.
 
Section 7. REPRESENTATIONS AND WARRANTIES.
 
Each Guarantor represents and warrants that: (a) this Guaranty (i) has been
authorized by all necessary action; (ii) does not violate any agreement,
instrument, law, regulation or order applicable to any Guarantor; (iii) does not
require the consent or approval of any person or entity, including but not
limited to any governmental authority, or any filing or registration of any
kind; and (iv) is the legal, valid and binding obligation of Guarantors
enforceable against Guarantors, jointly and severally, in accordance with its
terms, except to the extent that enforcement may be limited by applicable
bankruptcy, insolvency and other similar laws affecting creditors' rights
generally; and (b) in executing and delivering this Guaranty, Guarantors have
(i) without reliance on Bank or any information received from Bank and based
upon such documents and information it deems appropriate, made an independent
investigation of the transactions contemplated hereby and Borrower, Borrower’s
business, assets, operations, prospects and condition, financial or otherwise,
and any circumstances which may bear upon such transactions, Borrower or the
obligations and risks undertaken herein with respect to the Obligations;
(ii) adequate means to obtain from Borrower on a continuing basis information
concerning Borrower; (iii) full and complete access to the Loan Documents and
any other documents executed in connection with the Loan Documents; and (iv) not
relied and will not rely upon any representations or warranties of Bank not
embodied herein or any acts heretofore or hereafter taken by Bank (including but
not limited to any review by Bank of the affairs of Borrower).
 
Section 8. FINANCIAL REPORTS AND COVENANTS.
 
(a) Each Guarantor shall keep adequate books and records of account in
accordance with methods acceptable to Bank, consistently applied and furnish to
Bank the financial statements described in the Loan Agreement.

3

--------------------------------------------------------------------------------


 
(b) Bank and its accountants shall have the right to examine the records, books,
management and other papers of each Guarantor which reflect upon its financial
condition, at the Collateral or at any office regularly maintained by each
Guarantor where the books and records are located. Bank and its accountants
shall have the right to make copies and extracts from the foregoing records and
other papers. In addition, Bank and its accountants shall have the right to
examine and audit the books and records of each Guarantor pertaining to the
income, expenses and operation of the Collateral during reasonable business
hours at any office of Guarantor where the books and records are located.
 
Section 9. REMEDIES GENERALLY.
 
The remedies provided in this Guaranty are cumulative and not exclusive of any
remedies provided by law.
 
Section 10. SETOFF.
 
If a Default shall have occurred and be continuing, Bank is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, and to
the extent permitted under the Loan Agreement, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by Borrower to or for the credit or
the account of any Guarantor against any of and all the Obligations held by
Bank, irrespective of whether or Bank shall have made any demand under this
Guaranty and although such Obligations may be unmatured. The rights of Bank
under this Section are in addition to other rights and remedies (including other
rights of setoff) which Bank may have.
 
Section 11. FORMALITIES.
 
Each Guarantor waives presentment, demand, notice of dishonor, protest, notice
of acceptance of this Guaranty or incurrence of any of the Obligations and any
other formality with respect to any of the Obligations or this Guaranty.
 
Section 12. AMENDMENTS AND WAIVERS.
 
No amendment or waiver of any provision of this Guaranty, nor consent to any
departure by any Guarantor therefrom, shall be effective unless it is in writing
and signed by Bank, and then the waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No failure
on the part of Bank to exercise, and no delay in exercising, any right under
this Guaranty shall operate as a waiver or preclude any other or further
exercise thereof or the exercise of any other right.
 
Section 13. WAIVER OF SURETYSHIP DEFENSES.
 
Each Guarantor, to the fullest extent permitted by law, hereby irrevocably
waives any defenses given to Guarantors at law or in equity, other than actual
payment and performance of the Obligations, including all defenses based upon
suretyship or impairment of collateral pursuant to § 80 I.L.C.S. 5/3-605.

4

--------------------------------------------------------------------------------


 
Section 14. EXPENSES.
 
Guarantors shall reimburse Bank on demand for all costs, expenses and charges
(including without limitation fees and charges of external legal counsel for
Bank and costs allocated by its internal legal department) incurred by Bank in
connection with the performance or enforcement of this Guaranty. The obligations
of Guarantors under this Section shall survive the termination of this Guaranty.
 
Section 15. ASSIGNMENT.
 
This Guaranty shall be binding on, and shall inure to the benefit of Guarantors
and Bank and their respective successors and assigns; provided that Guarantors
may not assign or transfer its rights or obligations under this Guaranty.
Without limiting the generality of the foregoing: (a) the obligations of
Guarantors under this Guaranty shall continue in full force and effect and shall
be binding on any successor partnership and on previous partners and their
respective estates if any Guarantor is a partnership, regardless of any change
in the partnership as a result of death, retirement or otherwise; and (b) Bank
may assign, sell participations in or otherwise transfer its rights under the
Loan Documents to any other person or entity in accordance with the terms of the
Loan Agreement, and the other person or entity shall then become vested with all
the rights granted to Bank, as applicable, in this Guaranty or otherwise.
 
Section 16. CAPTIONS.
 
The headings and captions in this Guaranty are for convenience only and shall
not affect the interpretation or construction of this Guaranty.
 
Section 17. NOTICES.
 
All notices or other written communications hereunder shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
To any Guarantor:
ISI Security Group, Inc.
12903 Delivery Drive
San Antonio, Texas 78247
Attention: Sam Youngblood
 
 
With a copy to:
K&L Gates LLP
111 Congress Avenue, Suite 900
Austin, Texas 78701
Attention: Hull Youngblood, Esq.
 
 
To the Lender:
The PrivateBank and Trust Company
70 W. Madison, 2nd Floor
Chicago, Illinois 60602

 
5

--------------------------------------------------------------------------------


 
With copy to:
Davis Graham & Stubbs LLP
Ted Sikora
1550 17th Street, Suite 500
Denver, CO 80202



Guarantors and Bank may change their address or telecopy number for notices and
other communications hereunder by notice to the other party. All notices and
other communications given to Guarantors or Bank in accordance with the
provisions of this Guaranty shall be deemed to have been given on the date of
receipt.
 
Section 18. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
 
(a) This Guaranty shall be construed in accordance with and governed by the law
of the State of Illinois.
 
(b) Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any United States Federal
or Illinois State court sitting in Chicago, Illinois, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guaranty, or for recognition or enforcement of any judgment, and each Guarantor
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Illinois State or,
to the extent permitted by law, in such Federal court. Each Guarantor hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty shall affect any
right that Bank may otherwise have to bring any action or proceeding relating to
this Guaranty against any Guarantor or its properties in the courts of any
jurisdiction.
 
(c) Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty in any court referred to in subsection (b)
above. Each Guarantor hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
 
(d) Each Guarantor irrevocably consents to service of process in the manner
provided for notices in Section 16 hereof. Nothing in this Guaranty will affect
the right of Bank to serve process in any other manner permitted by law.
 
Section 19. INVALID PROVISIONS.
 
If any provision of this Guaranty is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term of this
Guaranty, such provision shall be fully severable and this Guaranty shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Guaranty, and the remaining provisions of
this Guaranty shall remain in full force and effect and shall not be affected by
the illegal, invalid or unenforceable provision or by its severance from this
Guaranty, unless such continued effectiveness of this Guaranty, as modified,
would be contrary to the basic understandings and intentions of the parties as
expressed herein.

6

--------------------------------------------------------------------------------


 
Section 20. ENTIRETY. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS EXECUTED BY
GUARANTORS EMBODY THE FINAL, ENTIRE AGREEMENT OF GUARANTORS AND BANK WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDES ANY AND ALL
PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF. THIS
GUARANTY AND THE OTHER LOAN DOCUMENTS EXECUTED BY GUARANTORS ARE INTENDED BY
GUARANTORS AND BANK AS A FINAL AND COMPLETE EXPRESSION OF THE TERMS HEREOF AND
THEREOF, AND NO COURSE OF DEALING AMONG GUARANTORS AND BANK, NO COURSE OF
PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT EXECUTED BY ANY GUARANTOR. THERE ARE NO ORAL
AGREEMENTS BETWEEN GUARANTORS AND BANK.
 
Section 21. WAIVER OF RIGHT TO TRIAL BY JURY. EACH GUARANTOR AND BANK EACH
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). GUARANTORS AND
BANK EACH (A) CERTIFY THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGE THAT IT AND SUCH OTHER PARTY HAVE BEEN INDUCED TO EXECUTE OR
ACCEPT THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 21.
 
Section 22. JOINT AND SEVERAL OBLIGATIONS.
 
The obligations of the Guarantors hereunder and such other Guarantors, sureties
or pledgors as may exist from time to time are joint and several. Accordingly,
the Guarantors are liable for the full amount of the Obligations notwithstanding
the existence of other Guarantors, sureties or pledgors.
 
[Signature pages follow]

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Each Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer as of the date first above written.
 
GUARANTORS:
 
DETENTION CONTRACTING GROUP, LTD.,
a Texas limited partnership
   
By:
ISI DETENTION CONTRACTING
 
GROUP, INC., a Texas corporation,
 
its general partner
   
By:
/s/ Sam Youngblood
Name:
Sam Youngblood
Title:
President
   
ISI DETENTION CONTRACTING
GROUP, INC., a Texas corporation
   
By:
/s/ Sam Youngblood
Name:
Sam Youngblood
Title:
CEO
   
ISI DETENTION CONTRACTING
GROUP, INC., a California corporation
   
By:
/s/ Sam Youngblood
Name:
Sam Youngblood
Title:
CEO
   
ISI DETENTION CONTRACTING
GROUP, INC., a New Mexico corporation
   
By:
/s/ Sam Youngblood
Name:
Sam Youngblood
Title:
CEO

 
8

--------------------------------------------------------------------------------


 
ISI DETENTION SYSTEMS, INC.,
a Texas corporation
   
By:
/s/ Sam Youngblood
Name:
Sam Youngblood
Title:
CEO
   
ISI SYSTEMS, LTD.,
a Texas limited partnership
   
By:
ISI DETENTION SYSTEMS, INC.,
 
a Texas corporation, its general partner
   
By:
/s/ Sam Youngblood
Name:
Sam Youngblood
Title:
CEO
   
METROPLEX CONTROL SYSTEMS, INC.,
a Texas corporation, (f/k/a ISI Metroplex Controls, Inc.)
   
By:
/s/ Sam Youngblood
Name:
Sam Youngblood
Title:
CEO
   
ISI CONTROLS, LTD.,
a Texas limited partnership
   
By:
METROPLEX CONTROL SYSTEMS, INC.,
 
a Texas corporation, its general partner
   
By:
/s/ Sam Youngblood
Name:
Sam Youngblood
Title:
CEO
   
METROPLEX COMMERCIAL FIRE AND
SECURITY ALARMS, INC., a Texas corporation
   
By:
/s/ Sam Youngblood
Name:
Sam Youngblood
Title:
CEO

 
9

--------------------------------------------------------------------------------


 
MCFSA, LTD.,
a Texas limited partnership
   
By:
METROPLEX COMMERCIAL FIRE AND
 
SECURITY ALARMS, INC., a Texas
 
corporation, its general partner
   
By:
/s/ Sam Youngblood
Name:
Sam Youngblood
Title:
CEO
   
COM-TEC SECURITY, LLC,
a Wisconsin limited liability company
   
By:
/s/ Sam Youngblood
Name:
Sam Youngblood
Title:
CEO
   
COM-TEC CALIFORNIA LIMITED
PARTNERSHIP, a Wisconsin limited partnership
   
By:
METROPLEX CONTROL SYSTEMS, INC.,
 
a Texas corporation, its general partner
   
By:
/s/ Sam Youngblood
Name:
Sam Youngblood
Title:
CEO


10

--------------------------------------------------------------------------------


 